To: ENERGTEK, INC.


ENERGTEK, INC.
REGULATION D SUBSCRIPTION AGREEMENT AND INVESTMENT REPRESENTATION


SECTION 1.


1.1 Subscription.


(a)  The undersigned, intending to be legally bound, hereby irrevocably
subscribes for and agrees to purchase One Hundred Thousand (100,000) shares (the
“Shares”) of the common stock (the “Common Stock”) of Energtek, Inc., a Nevada
corporation (the "Company").


1.2 Purchase of Shares.


The undersigned understands and acknowledges that the purchase price to be
remitted to the Company in exchange for the Shares shall be Five Thousand
dollars ($5,000) or $0.05 per Share. The Company shall deliver the Shares to the
undersigned promptly after the acceptance of this Subscription Agreement by the
Company.


1.3 Acceptance or Rejection.


(a) The undersigned understands and agrees that the Company reserves the right
to reject this subscription for the Shares if, in its reasonable judgment, it
deems such action in the best interest of the Company, at any time prior to the
Closing, notwithstanding prior receipt by the undersigned of notice of
acceptance of the undersigned's subscription.


(b) The undersigned understands and agrees that its subscription for the Shares
is irrevocable.


(c) In the event the sale of the Shares subscribed for by the undersigned is not
consummated by the Company for any reason (in which event this Subscription
Agreement shall be deemed to be rejected), this Subscription Agreement and any
other agreement entered into between the undersigned and the Company relating to
this subscription shall thereafter have no force or effect and the Company shall
promptly return or cause to be returned to the undersigned the purchase price
remitted to the Company by the undersigned, without interest thereon or
deduction therefrom, in exchange for the Shares.


SECTION 2.


2.1 Closing


The closing (the "Closing") of the purchase and sale of the Shares, shall occur
simultaneously with the acceptance by the Company of the undersigned's
subscription, as evidenced by the Company's execution of this Subscription
Agreement.



--------------------------------------------------------------------------------


SECTION 3.


3.1 Investor Representations and Warranties.


The undersigned hereby acknowledges, represents and warrants to, and agrees
with, the Company and its affiliates as follows:


(a) Investment Intent. The undersigned is acquiring the Shares for his own
account as principal, not as a nominee or agent, for investment purposes only,
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in such Shares or any portion thereof. Further, the
undersigned does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to the Shares for which the undersigned is
subscribing or any part of the Shares.


(b) Authority. The undersigned has full power and authority to enter into this
Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the undersigned.


(c) No General Solicitation. The undersigned is not subscribing for the Shares
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or any solicitation of a subscription by a person
previously not known to the undersigned in connection with investment securities
generally.


(d) No Obligation to Register Shares. The undersigned understands that, except
as set forth herein, the Company is under no obligation to register the Shares
under the Securities Act of 1933, as amended (the “Securities Act”), or to
assist the undersigned in complying with the Securities Act or the securities
laws of any state of the United States or of any foreign jurisdiction.


(e) Investment Experience. The undersigned is (i) experienced in making
investments of the kind described in this Agreement and the related documents,
(ii) able, by reason of the business and financial experience of its officers
(if an entity) and professional advisors (who are not affiliated with or
compensated in any way by the Company or any of its affiliates or selling
agents), to protect its own interests in connection with the transactions
described in this Agreement, and the related documents, and (iii) able to afford
the entire loss of its investment in the Shares.


(f) Exemption from Registration. The undersigned acknowledges his understanding
that the offering and sale of the Shares is intended to be exempt from
registration under the Securities Act. In furtherance thereof, in addition to
the other representations and warranties of the undersigned made herein, the
undersigned further represents and warrants to and agrees with the Company and
its affiliates as follows:
 
-2-

--------------------------------------------------------------------------------



 

 
(i)
The undersigned realizes that the basis for the exemption may not be present if,
notwithstanding such representations, the undersigned has in mind merely
acquiring the Shares for a fixed or determinable period in the future, or for a
market rise, or for sale if the market does not rise. The undersigned does not
have any such intention;




 
(ii)
The undersigned has the financial ability to bear the economic risk of his
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to his investment in
the Company; and




 
(iii)
The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Shares; and




 
(iv)
The undersigned has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the
offering of the Shares, the Company and all other information to the extent the
Company possesses such information or can acquire it without unreasonable effort
or expense.




 
(v)
The undersigned has carefully reviewed all of the Company’s filings under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).



(g) Economic Considerations. The undersigned is not relying on the Company, or
its affiliates or agents with respect to economic considerations involved in
this investment. The undersigned has relied solely on its own advisors.


(h) No Other Company Representations. No representations or warranties have been
made to the undersigned by the Company, or any officer, employee, agent,
affiliate or subsidiary of the Company, other than the representations of the
Company contained herein, and in subscribing for Shares the undersigned is not
relying upon any representations other than those contained herein.


(i)  Resales; Legend. Any resale of the Shares shall only be made in compliance
with exemptions from registration afforded by the Securities Act and the rules
and regulations promulgated thereunder. The undersigned will not offer to sell
or sell the Shares in any jurisdiction unless the undersigned obtains all
required consents, if any. Certificates evidencing the Shares may bear the
following legend, including without limitation, any legend required by the laws
of the jurisdiction in which the undersigned resides, and any legend required by
any applicable law, including without limitation, any legend that will be useful
to aid compliance with Regulation D or other regulations adopted by the
Securities and Exchange Commission under the Securities Act:


-3-

--------------------------------------------------------------------------------


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO ANY VALID
EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”


(j) Applicability of Exemption. The undersigned understands that the Shares are
being offered and sold to him in reliance on an exemption from the registration
requirements of United States federal and state securities laws under Regulation
D promulgated under the Securities Act and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the undersigned set forth herein in order
to determine the applicability of such exemptions and the suitability of the
undersigned to acquire the Shares.


(k) Accredited Investor. The undersigned is an “accredited investor” as that
term is defined in Rule 501 of the General Rules and Regulations under the
Securities Act by reason of Rule 501(a)(3).


(l) Potential Loss of Investment. The undersigned understands that an investment
in the Shares is a speculative investment which involves a high degree of risk
and the potential loss of his entire investment.


(m) Investment Commitment. The undersigned's overall commitment to investments
which are not readily marketable is not disproportionate to the undersigned's
net worth, and an investment in the Shares will not cause such overall
commitment to become excessive.


(n) Receipt of Information. The undersigned has received all documents, records,
books and other information pertaining to the undersigned’s investment in the
Company that has been requested by the undersigned. The undersigned has reviewed
or received copies of all reports and other documents filed by the Company with
the Securities and Exchange Commission (the “SEC Documents”).


-4-

--------------------------------------------------------------------------------


(o) Investor Questionnaire. The undersigned represents and warrants to the
Company that all information that the undersigned has provided to the Company,
including, without limitation, the information in the Investor Questionnaire
attached hereto or previously provided to the Company (the “Investor
Questionnaire”), is correct and complete as of the date hereof.


(p) No Reliance. Other than as set forth herein, the undersigned is not relying
upon any other information, representation or warranty by the Company or any
officer, director, stockholder, agent or representative of the Company in
determining to invest in the Shares. The undersigned has consulted, to the
extent deemed appropriate by the undersigned, with the undersigned’s own
advisers as to the financial, tax, legal and related matters concerning an
investment in the Shares and on that basis believes that his or its investment
in the Shares is suitable and appropriate for the undersigned.


(q) No Governmental Review. The undersigned is aware that no federal or state
agency has (i) made any finding or determination as to the fairness of this
investment, (ii) made any recommendation or endorsement of the Shares or the
Company, or (iii) guaranteed or insured any investment in the Shares or any
investment made by the Company.


(r) Price of Shares. The undersigned understands that the price of the Shares
offered hereby bear no relation to the assets, book value or net worth of the
Company and were determined arbitrarily by the Company. The undersigned further
understands that there is a substantial risk of further dilution on the
undersigned’s investment in the Company.


SECTION 4.


4.1  Company Representations and Warranties.


The Company represents and warrants to the undersigned as follows:


(a)  Organization of the Company. The Company is a corporation duly organized
and validly existing and in good standing under the laws of the State of Nevada.


(b) Authority. (i) The Company has the requisite corporate power and authority
to enter into and perform its obligations under this Agreement and to issue the
Shares; (ii) the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required; and (iii) this Agreement has been duly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to, or affecting generally the enforcement of, creditors' rights
and remedies or by other equitable principles of general application.


-5-

--------------------------------------------------------------------------------


(c) Exemption from Registration; Valid Issuances. The sale and issuance of the
Shares, in accordance with the terms and on the bases of the representations and
warranties of the undersigned set forth herein, may and shall be properly issued
by the Company to the undersigned pursuant to any applicable federal or state
law. When issued and paid for as herein provided, the Shares shall be duly and
validly issued, fully paid, and non-assessable. Neither the sales of the Shares
pursuant to, nor the Company's performance of its obligations under, this
Agreement shall (i) result in the creation or imposition of any liens, charges,
claims or other encumbrances upon the Shares or any of the assets of the
Company, or (ii) entitle the other holders of the Common Stock of the Company to
preemptive or other rights to subscribe to or acquire the Common Stock or other
securities of the Company. The Shares shall not subject the undersigned to
personal liability by reason of the ownership thereof.


(d) No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its affiliates nor any person acting on its or
their behalf (i) has conducted or will conduct any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to any of the Shares, or (ii) made any offers or sales of any security or
solicited any offers to buy any security under any circumstances that would
require registration of the Common Stock under the Securities Act.


(e) SEC Documents. To the best of Company's knowledge, the Company has not
provided to the undersigned any information that, according to applicable law,
rule or regulation, should have been disclosed publicly prior to the date hereof
by the Company, but which has not been so disclosed. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act or the Exchange Act, as the case may be, and other
federal, state and local laws, rules and regulations applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the Securities and Exchange Commission
(the “SEC”) or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).


(f)  No Undisclosed Liabilities. The Company has no liabilities or obligations
that are material, individually or in the aggregate, and that are not disclosed
in the SEC Documents or otherwise publicly announced, other than those incurred
in the ordinary course of the Company's businesses and which, individually or in
the aggregate, do not or would not have a material adverse effect on the
Company.


-6-

--------------------------------------------------------------------------------


(g) No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
prospects, operations or financial condition, that, under applicable law, rule
or regulation, requires public disclosure or announcement prior to the date
hereof by the Company but which has not been so publicly announced or disclosed
in the SEC Documents.


(h) Litigation and Other Proceedings. Except as may be set forth in the SEC
Documents, there are no lawsuits or proceedings pending or to the best knowledge
of the Company threatened, against the Company, nor has the Company received any
written or oral notice of any such action, suit, proceeding or investigation,
which would have a material adverse effect on the business, operations,
properties, prospects or condition (financial or otherwise) of the Company.
Except as set forth in the SEC Documents, no judgment, order, writ, injunction
or decree or award has been issued by or, so far as is known by the Company,
requested of any court, arbitrator or governmental agency which would have a
material adverse effect on the business, operations, properties, prospects or
condition (financial or otherwise) of the Company.


SECTION 5.


5.1  Indemnity. The undersigned agrees to indemnify and hold harmless the
Company, its officers and directors, employees and its affiliates and their
respective successors and assigns and each other person, if any, who controls
any thereof, against any loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure by the undersigned to
comply with any covenant or agreement made by the undersigned herein or in any
other document furnished by the undersigned to any of the foregoing in
connection with this transaction.


5.2 Modification. Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.


5.3 Notices. Any notice, demand or other communication which a party hereto may
be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as may be given herein, or (b) delivered personally at such
address.


5.4 Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts and by facsimile, and each of
such counterparts shall, for all purposes, constitute one agreement binding on
all parties, notwithstanding that all parties are not signatories to the same
counterpart. Signatures may be facsimiles.


-7-

--------------------------------------------------------------------------------


5.5 Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns. If the
undersigned is more than one person, the obligation of the undersigned shall be
joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his heirs, executors, administrators and successors.


5.6 Entire Agreement. This Agreement and the documents referenced herein contain
the entire agreement of the parties and there are no representations, covenants
or other agreements except as stated or referred to herein and therein.


5.7 Assignability. This Agreement is not transferable or assignable by the
undersigned, and any such attempted assignment shall be null and void and of no
force or effect.


5.8 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles.


5.9 Pronouns. The use herein of the masculine pronouns "him" or "his" or similar
terms shall be deemed to include the feminine and neuter genders as well and the
use herein of the singular pronoun shall be deemed to include the plural as
well.
 




-8-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Agreement on the 26th day
of January, 2007.


Amount of Investment:


$5,000 (Five Thousand)


INDIVIDUAL INVESTOR:


___________________________
 
 
PARTNERSHIP, CORPORATION, TRUST,
CUSTODIAL ACCOUNT, OTHER INVESTOR


___________________________
(Print Name of Entity)
 




By: __________________
Name:
Title:
Address:
Taxpayer Identification Number:_____________
-9-

--------------------------------------------------------------------------------



ACCEPTANCE OF SUBSCRIPTION


(to be filled out only by the Company)


The Company hereby accepts the above application for subscription for Shares on
behalf of the Company.






ENERGTEK, INC.
Dated: January 26, 2007





By:  /s/ Doron Uziel
Name: Doron Uziel
Title:   President, Chief Executive Officer, Chief
            Financial Officer, and Chief Accounting Officer


-10-

--------------------------------------------------------------------------------



ENERGTEK, INC.
 
INVESTOR QUESTIONNAIRE


A.
General Information
       
1.
Print Full Name of Investor:
Individual:
   
____________________________________
   
First, Middle, Last
         
Partnership, Corporation, Trust, Custodial
Account, Other:
         
____________________________________
   
Name of Entity
     
2.
Address for Notices:
____________________________________
   
____________________________________
   
____________________________________
     
3.
Name of Primary Contact Person:
Title:
____________________________________
     
4.
Telephone Number:
____________________________________
     
5.
E-Mail Address:
____________________________________
     
6.
Facsimile Number:
Permanent Address:
____________________________________
 
7.
 
Permanent Address:
(if different from Address for Notices above)
 
____________________________________


 
-11-

--------------------------------------------------------------------------------


 
8.
Authorized Signatory:
Title:
____________________________________
____________________________________
 
Telephone Number:
____________________________________
 
Facsimile Number:
____________________________________
9.
 
U.S. Investors Only:
 
U.S. Taxpayer Identification or Social
Security Number:
 
 
 
____________________________________



B. Accredited Investor Status


The Investor represents and warrants that the Investor is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”), and has checked the box or boxes
below which are next to the categories under which the Investor qualifies as an
accredited investor:


FOR INDIVIDUALS:
 
o
A natural person with individual net worth (or joint net worth with spouse) in
excess of $1 million. For purposes of this item, “net worth” means the excess of
total assets at fair market value, including home, home furnishings and
automobiles (and including property owned by a spouse), over total liabilities.
   
o
A natural person with individual income (without including any income of the
Investor’s spouse) in excess of $200,000, or joint income with spouse of
$300,000, in each of the two most recent years and who reasonably expects to
reach the same income level in the current year.

 

     
FOR ENTITIES:

 

   
o
A bank as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity.
   
o
An insurance company as defined in Section 2(13) of the Securities Act.
   
o
A broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934.
   
o
An investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”). If an Investor has checked this box,
please contact David Lubin, Esq., attorney for the Company, (516) 887-8200 for
additional information that will be required.
   
o
A business development company as defined in Section 2(a)(48) of the Investment
Company Act.
   
o
A small business investment company licensed by the Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 
 
-12-

--------------------------------------------------------------------------------


 

   
o
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940. If an Investor has checked this box, please
contact David Lubin, Esq., attorney for the Company, (516) 887-8200, for
additional information that will be required.
   
o
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
$5 million.
   
o
A trust with total assets in excess of $5 million not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a person with
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Company and the
purchase of the Shares.
   
o
An employee benefit plan within the meaning of ERISA if the decision to invest
in the Shares is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5 million or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.
   
o
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if the plan has total assets in excess of $5 million.




   
o
An entity, including a grantor trust, in which all of the equity owners are
accredited investors as determined under any of the foregoing paragraphs (for
this purpose, a beneficiary of a trust is not an equity owner, but the grantor
of a grantor trust is an equity owner).



C.  Supplemental Data for Entities


1. If the Investor is not a natural person, furnish the following supplemental
data (natural persons may skip this Section C of the Investor Questionnaire):


Legal form of entity (trust, corporation, partnership, etc.):
_________________________
 


Jurisdiction of organization: ________________________________________________


2.  Was the Investor organized for the specific purpose of acquiring the Shares?


o Yes
o No



If the answer to the above question is “Yes,” please contact David Lubin, Esq.,
attorney for the Company, (516) 887-8200, for additional information that will
be required.


3.  Are shareholders, partners or other holders of equity or beneficial interest
in the Investor able to decide individually whether to participate, or the
extent of their participation, in the Investor’s investment in the Company
(i.e., can shareholders, partners or other holders of equity or beneficial
interest in the Investor determine whether their capital will form part of the
capital invested by the Investor in the Company)?


o Yes
o No



-13-

--------------------------------------------------------------------------------


If the answer to the above question is “Yes,” please contact David Lubin, Esq.,
attorney for the Company, (516) 887-8200, for additional information that will
be required.


4(a).  Please indicate whether or not the Investor is, or is acting on behalf
of, (i) an employee benefit plan within the meaning of Section 3(3) of ERISA,
whether or not such plan is subject to ERISA, or (ii) an entity which is deemed
to hold the assets of any such employee benefit plan pursuant to 29 C.F.R. §
2510.3-101. For example, a plan which is maintained by a foreign corporation,
governmental entity or church, a Keogh plan covering no common-law employees and
an individual retirement account are employee benefit plans within the meaning
of Section 3(3) of ERISA but generally are not subject to ERISA (collectively,
“Non-ERISA Plans”). In general, a foreign or US entity which is not an operating
company and which is not publicly traded or registered as an investment company
under the Investment Company Act of 1940, as amended, and in which 25% or more
of the value of any class of equity interest is held by employee pension or
welfare plans (including an entity which is deemed to hold the assets of any
such plan), would be deemed to hold the assets of one or more employee benefit
plans pursuant to 29 C.F.R. § 2510.3-101. However, if only Non-ERISA Plans were
invested in such an entity, the entity generally would not be subject to ERISA.
For purposes of determining whether this 25% threshold has been met or exceeded,
the value of any equity interest held by a person (other than such a plan or
entity) who has discretionary authority or control with respect to the assets of
the entity, or any person who provides investment advice for a fee (direct or
indirect) with respect to such assets, or any affiliate of such a person, is
disregarded.


o Yes
o No



4(b).  If the Investor is, or is acting on behalf of, such an employee benefit
plan, or is an entity deemed to hold the assets of any such plan or plans,
please indicate whether or not the Investor is subject to ERISA.


o Yes
o No



4(c.) If the Investor answered “Yes” to question 4.(b) and the Investor is
investing the assets of an insurance company general account, please indicate
what percentage of the Investor’s assets the purchase of the Shares is subject
to ERISA. ___________%.


5.  Does the amount of the Investor’s subscription for the Shares in the Company
exceed 40% of the total assets (on a consolidated basis with its subsidiaries)
of the Investor?


o Yes
o No



If the question above was answered “Yes,” please contact David Lubin, Esq.,
attorney for the Company, (516) 887-8200, for additional information that will
be required.


6(a). Is the Investor a private investment company which is not registered under
the Investment Company Act, in reliance on Section 3(c)(1) or Section 3(c)(7)
thereof?


o Yes
o No



6(b).  If the question above was answered “Yes,” was the Investor formed prior
to April 30, 1996?


o Yes
o No



If the questions set forth in (a) and (b) above were both answered “Yes,” please
contact David Lubin, Esq., attorney for the Company, (516) 887-8200, for
additional information that will be required.


-14-

--------------------------------------------------------------------------------


7(a).  Is the Investor a grantor trust, a partnership or an S-Corporation for US
federal income tax purposes?


o Yes
o No



7(b).  If the question above was answered “Yes,” please indicate whether or not:


(i) more than 50 percent of the value of the ownership interest of any
beneficial owner in the Investor is (or may at any time during the term of the
Company be) attributable to the Investor’s (direct or indirect) interest in the
Company; or
 


o Yes
o No



(ii) it is a principal purpose of the Investor’s participation in the Company to
permit the Partnership to satisfy the 100 partner limitation contained in US
Treasury Regulation Section 1.7704-1(h)(3).
 


o Yes
o No



If either question above was answered “Yes,” please contact David Lubin, Esq.,
attorney for the Company, (516) 887-8200, for additional information that will
be required.


8. If the Investor’s tax year ends on a date other than December 31, please
indicate such date below:

     
(Date)



D.  Related Parties


1.  To the best of the Investor’s knowledge, does the Investor control, or is
the Investor controlled by or under common control with, any other investor in
the Company?


o Yes
o No



If the answer above was answered “Yes”, please identify such related investor(s)
below.


Name(s) of related investor(s): _______________________________-


2. Will any other person or persons have a beneficial interest in the Shares to
be acquired hereunder (other than as a shareholder, partner, or other beneficial
owner of equity interest in the Investor)?


o Yes
o No



If either question above was answered “Yes”, please contact David Lubin, Esq.,
attorney for the Company, (516) 887-8200, for additional information that will
be required.




The Investor understands that the foregoing information will be relied upon by
the Company for the purpose of determining the eligibility of the Investor to
purchase the Shares. The Investor agrees to notify the Company immediately if
any representation or warranty contained in this Subscription Agreement,
including this Investor Questionnaire, becomes untrue at any time. The Investor
agrees to provide, if requested, any additional information that may reasonably
be required to substantiate the Investor’s status as an accredited investor or
to otherwise determine the eligibility of the Investor to purchase the Shares.
The Investor agrees to indemnify and hold harmless the Company and each officer,
director, shareholder, agent and representative of the Company and their
respective affiliates and successors and assigns from and against any loss,
damage or liability due to or arising out of a breach of any representation,
warranty or agreement of the Investor contained herein.


-15-

--------------------------------------------------------------------------------





 
INDIVIDUAL:
     
____________________________________
 
(Signature)
     
____________________________________
 
(Print Name)
     
PARTNERSHIP, CORPORATION, TRUST,
CUSTODIAL ACCOUNT, OTHER:
     
___________________________________
 
(Name of Entity)
     
By: ________________________________
 
(Signature)
     
___________________________________
 
(Print Name and Title)





-16-

--------------------------------------------------------------------------------



Annex 1
 
DEFINITION OF “INVESTMENTS”


The term “investments” means:



1)  
Securities, other than securities of an issuer that controls, is controlled by,
or is under common control with, the Investor that owns such securities, unless
the issuer of such securities is:




(i)  
An investment company or a company that would be an investment company but for
the exclusions or exemptions provided by the Investment Company Act, or a
commodity pool; or




(ii)  
a Public Company (as defined below);




(iii)  
A company with shareholders’ equity of not less than $50 million (determined in
accordance with generally accepted accounting principles) as reflected on the
company’s most recent financial statements, provided that such financial
statements present the information as of a date within 16 months preceding the
date on which the Investor acquires Shares;




2)  
Real estate held for investment purposes;




3)  
Commodity Shares (as defined below) held for investment purposes;




4)  
Physical Commodities (as defined below) held for investment purposes;




5)  
To the extent not securities, Financial Contracts (as defined below) entered
into for investment purposes;




6)  
In the case of an Investor that is a company that would be an investment company
but for the exclusions provided by Section 3(c)(1) or 3(c)(7) of the Investment
Company Act, or a commodity pool, any amounts payable to such Investor pursuant
to a firm agreement or similar binding commitment pursuant to which a person has
agreed to acquire an interest in, or make capital contributions to, the Investor
upon the demand of the Investor; and




7)  
Cash and cash equivalents held for investment purposes.



Real Estate that is used by the owner or a Related Person (as defined below) of
the owner for personal purposes, or as a place of business, or in connection
with the conduct of the trade or business of such owner or a Related Person of
the owner, will NOT be considered Real Estate held for investment purposes,
provided that real estate owned by an Investor who is engaged primarily in the
business of investing, trading or developing real estate in connection with such
business may be deemed to be held for investment purposes. However, residential
real estate will not be deemed to be used for personal purposes if deductions
with respect to such real estate are not disallowed by section 280A of the
Internal Revenue Code of 1986, as amended.


A Commodity Interest or Physical Commodity owned, or a Financial Contract
entered into, by the Investor who is engaged primarily in the business of
investing, reinvesting, or trading in Commodity Shares, Physical Commodities or
Financial Contracts in connection with such business may be deemed to be held
for investment purposes.



--------------------------------------------------------------------------------


“Commodity Shares” means commodity futures contracts, options on commodity
futures contracts, and options on physical commodities traded on or subject to
the rules of:



(i)  
Any contract market designated for trading such transactions under the Commodity
Exchange Act and the rules thereunder; or




(ii)  
Any board of trade or exchange outside the United States, as contemplated in
Part 30 of the rules under the Commodity Exchange Act.



“Public Company” means a company that:



(i)  
files reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended; or




(ii)  
has a class of securities that are listed on a Designated Offshore Securities
Market, as defined by Regulation S of the Securities Act.



“Financial Contract” means any arrangement that:



(i)  
takes the form of an individually negotiated contract, agreement, or option to
buy, sell, lend, swap, or repurchase, or other similar individually negotiated
transaction commonly entered into by participants in the financial markets;




(ii)  
is in respect of securities, commodities, currencies, interest or other rates,
other measures of value, or any other financial or economic interest similar in
purpose or function to any of the foregoing; and




(iii)  
is entered into in response to a request from a counter party for a quotation,
or is otherwise entered into and structured to accommodate the objectives of the
counterparty to such arrangement.



“Physical Commodities” means any physical commodity with respect to which a
Commodity Interest is traded on a market specified in the definition of
Commodity Shares above.


“Related Person” means a person who is related to the Investor as a sibling,
spouse or former spouse, or is a direct lineal descendant or ancestor by birth
or adoption of the Investor, or is a spouse of such descendant or ancestor,
provided that, in the case of a Family Company, a Related Person includes any
owner of the Family Company and any person who is a Related Person of such an
owner. “Family Company” means a company that is owned directly or indirectly by
or for two or more natural persons who are related as siblings or spouse
(including former spouses), or direct lineal descendants by birth or adoption,
spouses of such persons, the estates of such persons, or foundations, charitable
organizations or trusts established for the benefit of such persons.


For purposes of determining the amount of investments owned by a company, there
may be included investments owned by majority-owned subsidiaries of the company
and investments owned by a company (“Parent Company”) of which the company is a
majority-owned subsidiary, or by a majority-owned subsidiary of the company and
other majority-owned subsidiaries of the Parent Company.


In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investment held jointly
with such person’s spouse, or investments in which such person shares with such
person’s spouse a community property or similar shared ownership interest. In
determining whether spouses who are making a joint investment in the Partnership
are qualified purchasers, there may be included in the amount of each spouse’s
investments any investments owned by the other spouse (whether or not such
investments are held jointly). There shall be deducted from the amount of any
such investments any amounts specified by paragraph 2(a) of Annex 2 incurred by
such spouse.
 
In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investments held in an
individual retirement account or similar account the investments of which are
directed by and held for the benefit of such person.
 
ii

--------------------------------------------------------------------------------


 
Annex 2
 
VALUATIONS OF INVESTMENTS


The general rule for determining the value of investments in order to ascertain
whether a person is a qualified purchaser is that the value of the aggregate
amount of investments owned and invested on a discretionary basis by such person
shall be their fair market value on the most recent practicable date or their
cost. This general rule is subject to the following provisos:



1)  
In the case of Commodity Shares, the amount of investments shall be the value of
the initial margin or option premium deposited in connection with such Commodity
Shares; and




2)  
In each case, there shall be deducted from the amount of investments owned by
such person the following amounts:




(i)  
The amount of any outstanding indebtedness incurred to acquire the investments
owned by such person.




(ii)  
A Family Company, in addition to the amounts specified in paragraph (a) above,
shall have deducted from the value of such Family Company’s investments any
outstanding indebtedness incurred by an owner of the Family Company to acquire
such investments.

 